Citation Nr: 1760484	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  10-13 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for a right shoulder disability.  

5.  Entitlement to service connection for a left shoulder disability.  

6.  Entitlement to service connection for a right hip disability.  

7.  Entitlement to service connection for a left hip disability.  

8.  Entitlement to service connection for a headache disability.  

9.  Entitlement to service connection for fibromyalgia.  

10.  Entitlement to an increased disability rating in excess of 40 percent for lumbosacral strain with degenerative arthritis.  

11.  Entitlement to an increased disability rating in excess of 20 percent for cervical spine strain with degenerative arthritis.  

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984 and from August 1990 to September 1991.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran's March 2010 VA Form 9 substantive appeal requested a hearing before the Board; however, the Veteran subsequently withdrew this request in May 2010.  Therefore, the Veteran's prior hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  

These matters were previously remanded by the Board in July 2014 for additional development.  As the previously requested development has been completed, the matters are properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran has claimed that multiple disabilities, including restless leg syndrome, right knee disability, erectile dysfunction, bilateral shoulder disabilities, bilateral hip disabilities, headache disability, and fibromyalgia, were all caused or aggravated as a result of a June 1991 in-service motor vehicle accident (MVA).  

2.  A May 1994 line of duty (LOD) determination found that the June 1991 MVA was not in the line of duty; however, to the extent that it was also determined the incident was not due to the Veteran's misconduct, this is patently inconsistent with the facts and the requirements of laws administered by VA.  

3.  An April 2014 RO administrative decision determined that all claimed injuries related to the June 1991 MVA are deemed to have not been incurred in the line of duty and are due to the Veteran's own misconduct; in support of this decision, the RO discussed multiple lay statements from the parties involved which showed that the June 1991 incidents involved deliberate or intentional wrongdoing on the part of the Veteran, with clear knowledge of or wanton and reckless disregard of its probable consequences.  

4.  The Veteran's lumbosacral strain with degenerative arthritis has not been manifested by unfavorable ankylosis for any period on appeal.  

5.  The Veteran's cervical spine strain with degenerative arthritis has not been manifested by limitation of forward flexion to 15 degrees of less or any favorable or unfavorable ankylosis for any period on appeal.  

6.  The Veteran is in receipt of a 100 percent schedular disability rating for his service-connected PTSD from July 16, 2007, including throughout the duration of the appeal period, as well as an additional award of special monthly compensation (SMC) based upon his PTSD rated as 100 percent disabling with additional service-connected disabilities independently ratable at 60 percent or more; therefore, the claim of entitlement to a TDIU rating has been rendered moot.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C. §§ 105(a), 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.303 (2017).  

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 105(a), 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.303 (2017).  

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 105(a), 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.303 (2017).  

4.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 105(a), 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.303 (2017).  

5.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 105(a), 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.303 (2017).  

6.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C. §§ 105(a), 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.303 (2017).  

7.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C. §§ 105(a), 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.303 (2017).  

8.  The criteria for service connection for a headache disability have not been met.  38 U.S.C. §§ 105(a), 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.303 (2017).  

9.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C. §§ 105(a), 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.303 (2017).  

10.  The criteria for an increased disability rating in excess of 40 percent for lumbosacral strain with degenerative arthritis have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).  

11.  The criteria for an increased disability rating in excess of 20 percent for cervical spine strain with degenerative arthritis have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).  

12.  The claim of entitlement to a TDIU rating is moot.  38 U.S.C. §§ 1155, 5107, 7105 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection Claims  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted only when a disability was incurred or aggravated in the line of duty, and it was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C. § 105 (2012); 38 C.F.R. §§ 3.1(m), 3.301(a) (2017).  

The Veteran seeks service connection for multiple disabilities, including restless leg syndrome, right knee disability, erectile dysfunction, bilateral shoulder disabilities, bilateral hip disabilities, headache disability, and fibromyalgia, that he claims were all caused or aggravated as a result of a June 1991 in-service motor vehicle accident (MVA).  

Service personnel records document a May 1994 line of duty (LOD) determination which found that the June 1991 MVA was not in the line of duty but also that it was not due to the Veteran's misconduct.  In this respect, it was determined that the Veteran's MVA involved his unauthorized use of a government vehicle while performing personal business on off-duty hours.  

A July 2014 Board remand found that the May 1994 LOD determination called into question whether the June 1991 MVA met the definition of a line of duty injury and, thus, whether any disease or injury resulting from the incident was subject to service connection.  As such, the Board directed that the RO consider the facts and issue an administrative decision on the issue of whether the Veteran's claimed June 1991 MVA residuals were "in the line of duty" according to VA regulations in light of the May 1994 LOD determination.  

Thereafter, following a thorough review of the evidence of record, an April 2014 RO administrative decision found that all injuries related to the June 1991 MVA are deemed to have not been incurred in the line of duty and are due to the Veteran's own misconduct.  In support of this decision, the RO discussed multiple lay statements from the parties involved which showed that the June 1991 incidents involved deliberate or intentional wrongdoing on the part of the Veteran, with clear knowledge of or wanton and reckless disregard of its probable consequences.  

The Board acknowledges that service department findings regarding misconduct are generally binding on VA "unless it is patently inconsistent with the facts and the requirements of laws administered by VA."  See 38 C.F.R. § 3.1(m); see also Crediford v. Shulkin, No. 2016-1386, 2017 U.S. App. LEXIS 25455 (Fed. Cir. December 18, 2017).  

As such, to the extent that the May 1994 LOD determination found that the June 1991 MVA was not due to the Veteran's misconduct, the Board finds that such a finding is patently inconsistent with the facts, as discussed more fully within the subsequent April 2014 administrative decision, and the requirements of laws administered by VA.  Id.  Given the above, the Board affords greater probative value to the April 2014 RO administrative decision which found that all injuries related to the June 1991 MVA were not incurred in the line of duty and were due to the Veteran's own misconduct.  

Based upon the above evidence, which shows that the Veteran's claimed disabilities were not incurred in the line of duty and were due to the Veteran's own misconduct, the Veteran's claims of entitlement to service connection for restless leg syndrome, right knee disability, erectile dysfunction, bilateral shoulder disabilities, bilateral hip disabilities, headache disability, and fibromyalgia are barred as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

III.  Increased Disability Ratings - Neck and Back  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2017).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's increased rating claims on appeal, the Board has considered such claims during the relevant temporal periods for such claims, well as whether any staged rating periods are warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's service-connected lumbosacral strain with degenerative arthritis is rated as 40 percent disabling, while his service-connected cervical strain with degenerative arthritis is rated as 20 percent disabling, each from October 1, 1993, under the General Rating Formula for Diseases and Injuries of the Spine, DC 5237, regarding lumbosacral  or cervical strain.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2017).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 30 percent disability rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The Board acknowledges that IVDS may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2016).  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  The Board notes here that the provisions for evaluating IVDS do not warrant increased disability ratings for the Veteran's lumbar or cervical spine disabilities for any period on appeal because the evidence of record does not document incapacitating episodes with bed rest prescribed by a physician for any period on appeal.  Id.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to an increased disability rating in excess of 40 percent for lumbosacral strain with degenerative arthritis and entitlement to an increased disability rating in excess of 20 percent for cervical strain with degenerative arthritis for the entire period on appeal.  

Significantly, the evidence of record does not document that the Veteran's service-connected lumbosacral strain with degenerative arthritis has resulted in unfavorable ankylosis or that his service-connected cervical strain with degenerative arthritis has resulted in forward flexion of the cervical spine to 15 degrees or less or any ankylosis of the cervical spine for any period on appeal.  38 C.F.R. § 4.71a, DC 5237.  The Veteran has not alleged lumbosacral or cervical ankylosis, and the objective medical evidence of record likewise does not document any ankylosis of the lumbosacral or cervical spine, or limitation of forward flexion of the cervical spine to 15 degrees or less.  Given the above, the preponderance of evidence weighs against the Veteran's claims of entitlement to an increased disability rating in excess of 40 percent for the Veteran's lumbosacral strain with degenerative arthritis and entitlement to an increased disability rating in excess of 20 percent for cervical strain with degenerative arthritis for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claims are denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  TDIU  

A TDIU rating is assignable only where the schedular rating is less than total.  See 38 C.F.R. § 4.16 (2017).  Notably, the Veteran is in receipt of a 100 percent disability rating for his service-connected PTSD from July 16, 2007, including throughout the duration of the appeal; as such, his claim of entitlement to a TDIU rating has been rendered moot.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed).  The Board has considered the holding of Bradley v. Peake, 22 Vet. App. 280 (2008) that a TDIU rating must still be considered even if a veteran has already been awarded a separate 100 percent disability rating for a disability in order to potentially make the veteran eligible for SMC; however, in this case, the Veteran has already been awarded SMC based upon his PTSD rated as 100 percent disabling with additional service-connected disabilities independently ratable at 60 percent or more, see 38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).  Therefore, consideration of a TDIU rating, even in light of Bradley, 22 Vet. App. 280, no longer serves any useful purpose.  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim of entitlement to a TDIU rating is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for restless leg syndrome is denied.  

Service connection for a right knee disability is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for a right hip disability is denied.  

Service connection for a left hip disability is denied.  

Service connection for a headache disability is denied.  

Service connection for fibromyalgia is denied.  

An increased disability rating in excess of 40 percent for lumbosacral strain with degenerative arthritis is denied for the entire period on appeal.  

An increased disability rating in excess of 20 percent for cervical spine strain with degenerative arthritis is denied for the entire period on appeal.  

The claim of entitlement to a TDIU rating is dismissed as moot.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


